Upon reargument, order denying motion of defendant Krieger for judgment on the pleadings and granting plaintiff’s motion for such judgment, modified so as to deny plaintiff’s motion, and as so modified affirmed, without costs. Upon the original argument appellant in effect conceded the authenticity and binding effect of Exhibit B, and this court proceeded on an acceptance of this concession. Upon reargument the authenticity and binding force of that exhibit is challenged, so far as its execution with authority is concerned; that being so, a question of fact seems to be presented with respect to that element which requires a trial. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.